EXHIBIT 10.3
Grant No.                                         

     
 
  o      Kerr’s Copy
 
   
 
  o      Company’s Copy

Arbitron Inc.
2008 Equity Compensation Plan
Performance-Based Deferred Stock Unit Agreement
To William T. Kerr:
     Arbitron Inc. (the “Company”) has granted you (the “Grant”) deferred stock
units as set forth on Exhibit A to this Agreement (the “DSUs”) under its 2008
Equity Compensation Plan (the “Plan”), subject to the Vesting Schedule and
requirements specified on Exhibit A.
     The Grant is subject in all respects to the applicable provisions of the
Plan. This Agreement does not cover all of the rules that apply to the Grant
under the Plan, and the Plan defines any capitalized terms in this Agreement
that this Agreement does not define.
     In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

     
Vesting Schedule
  The Grant becomes nonforfeitable (“Vested”) as to some or all of the DSUs only
as provided on Exhibit A.
 
   
Distribution
  You will receive a distribution of shares (the “Shares”) of Company common
stock (“Common Stock”) equivalent to your DSUs as follows:

     
 
  One-quarter of the initial DSUs within 45 days following each anniversary of
the Date of Grant, provided that (i) no DSUs will be paid before they vest,
(ii) no DSUs will be paid until 30 days after you have a separation from
service, except as the Plan may otherwise require, and (iii) all DSUs will be
distributed within 30 days after and if your employment ends as a result of your
death or Disability (as the latter is defined in your employment agreement with
the Company dated February 11, 2010 (the “Employment Agreement”), provided that
the Disability will only accelerate the payment schedule if it also satisfies
the definition of Disability under Section 409A of the Code.
 
   
 
  Each date on which you receive a distribution of Shares pursuant to the
foregoing is referred to as a “Distribution Date.”

     
Limited Status
  You understand and agree that the Company will not consider you a shareholder
for any purpose with respect to the Shares, unless and until the Shares have
been issued to you on the Distribution Date(s). You will, however, receive
dividend equivalents (“Dividend Equivalent Rights”) with respect to the Vested
DSUs, measured using the Shares they represent, with the amounts convertible
into full or fractional additional





--------------------------------------------------------------------------------



 



     
 
  Vested DSUs based on dividing the dividends by the Fair Market Value (as
defined in the Plan) as of the date of dividend distribution and holding the
resulting additional Vested DSUs for distribution as provided for the DSUs with
respect to which they were issued.

     
Voting
  DSUs cannot be voted. You may not vote the Shares unless and until the Shares
are distributed to you.
 
   
Transfer Restrictions and Forfeiture
  You may not sell, assign, pledge, encumber, or otherwise transfer any interest
(“Transfer”) in the Shares until the Shares are distributed to you. Any
attempted Transfer that precedes the Distribution Date for such Shares is
invalid.
 
   
 
  Unless the Administrator determines otherwise at any time or Exhibit A
provides otherwise, if your service with the Company terminates for any reason
before all of your DSUs are Vested, then you will forfeit such unvested DSUs
(and the Shares to which they relate) to the extent that such DSUs do not
otherwise vest as a result of the termination. The forfeited DSUs will then
immediately revert to the Company. You will receive no payment for DSUs that you
forfeit.
 
   
Additional
Conditions
  The Company may postpone issuing and delivering any Shares for so long as the
Company determines to be advisable to satisfy the following:
to Receipt
   

     
 
  its completing or amending any securities registration or qualification of the
Shares or its or your satisfying any exemption from registration under any
Federal or state law, rule, or regulation;
 
   
 
  its receiving proof it considers satisfactory that a person or entity seeking
to receive the Shares after your death is entitled to do so;
 
   
 
  your complying with any requests for representations under the Grant and the
Plan; and
 
   
 
  its or your complying with any federal, state, or local tax withholding
obligations.

     
Taxes and Withholding
  The DSUs provide tax deferral, meaning that they are not taxable to you for
income tax purposes until you actually receive Shares on or around each
Distribution Date. You will then owe taxes at ordinary income tax rates as of
each Distribution Date at the Shares’ value.  
 
  The Company is required to withhold (in cash from salary or other amounts owed
you) the applicable percentage of the value of the Shares on the Distribution
Date, regardless of whether you sell them. If the Company does not choose to do
so, you agree to arrange for payment of the withholding taxes and/or confirm
that the Company is arranging for appropriate withholding. You will be subject
to Social Security and

- 2 -



--------------------------------------------------------------------------------



 



     
 
  Medicare taxation as you vest in the DSUs, and the preceding provisions will
apply to those taxes as though the vesting date were a Distribution Date.

     
Additional
Representations from You
  If you receive Shares at a time when the Company does not have a current
registration statement (generally on Form S-8) under the Act that covers
issuances of Shares to you, you must comply with the following before the
Company will release the Shares to you. You must:

     
 
  represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Shares for your own account and not with a view to
reselling or distributing the Shares; and
 
   
 
  agree that you will not sell, transfer, or otherwise dispose of the Shares
unless:

     
 
  a registration statement under the Act is effective at the time of disposition
with respect to the Shares you propose to sell, transfer, or otherwise dispose
of; or
 
   
 
  the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of
Rule 144 under the Act or otherwise, no registration under the Act is required.

     
Additional
Restriction
  You will not receive the Shares if issuing the Shares would violate any
applicable federal or state securities laws or other laws or regulations.
 
   
No Effect on
Employment
or Other
Relationship
  Nothing in this Agreement restricts the Company’s rights or those of any of
its affiliates to terminate your employment or other relationship at any time,
with or without cause. The termination of your relationship, whether by the
Company or any of its affiliates or otherwise, and regardless of the reason for
such termination, has the consequences provided for under the Plan and any
applicable employment or severance agreement or plan.
 
   
No Effect on
Running Business
  You understand and agree that the existence of the DSU will not affect in any
way the right or power of the Company or its stockholders to make or authorize
any adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issuance of bonds, debentures, preferred or other stock,
with preference ahead of or convertible into, or otherwise affecting the
Company’s common stock or the rights thereof, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether or not of a similar
character to those described above.

- 3 -



--------------------------------------------------------------------------------



 



     
Section 409A
  This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code and must be construed consistently with that section.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
Vested portion is increased in connection with your “separation from service”
within the meaning of Section 409A, as determined by the Company), other than
due to death, and if (x) you are then a “specified employee” within the meaning
of Section 409A at the time of such separation from service (as determined by
the Company, by which determination you agree you are bound) and (y) the payment
under such accelerated DSUs will result in the imposition of additional tax
under Section 409A if paid to you within the six month period following your
separation from service, then the payment under such accelerated DSUs will not
be made until the earlier of (i) the date six months and one day following the
date of your separation from service or (ii) the 10th day after your date of
death, and will be paid within 10 days thereafter. Neither the Company nor you
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by
Section 409A. In any event, the Company makes no representations or warranty and
shall have no liability to you or any other person, if any provisions of or
payments under this Agreement are determined to constitute deferred compensation
subject to Code Section 409A but not to satisfy the conditions of that section.
 
   
Unsecured
Creditor
  This Agreement creates a contractual obligation on the part of the Company to
make payment under the DSUs credited to your account at the time provided for in
this Agreement. Neither you nor any other party claiming an interest in deferred
compensation hereunder shall have any interest whatsoever in any specific assets
of the Company. Your right to receive payments hereunder is that of an unsecured
general creditor of Company.
 
   
Governing Law
  The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.
 
   
Notices
  Any notice you give to the Company must follow the procedures then in effect.
If no other procedures apply, you must send your notice in writing by hand or by
mail to the office of the Company’s Secretary. If mailed, you should address it
to the Company’s Secretary at the Company’s then corporate headquarters, unless
the Company directs participants to send notices to another corporate department
or to a third party administrator or specifies another method of transmitting
notice. The Company and the Administrator will address any notices to you at
your office or home address as reflected on the Company’s personnel or other
business records. You and the Company may change the address for notice by like
notice to the other, and the Company can also change the address for notice by
general announcements to participants.

- 4 -



--------------------------------------------------------------------------------



 



     
Plan Governs
  Wherever a conflict may arise between the terms of this Agreement and the
terms of the Plan, the terms of the Plan will control.

            Arbitron Inc.
    Date:                                                              By:      
               

- 5 -



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGMENT
     I acknowledge I received a copy of the Plan. I represent that I have read
and am familiar with the Plan’s terms. I accept the Grant subject to all of the
terms and provisions of this Agreement and of the Plan under which the Grant is
made, as the Plan may be amended in accordance with its terms. I agree to accept
as binding, conclusive, and final all decisions or interpretations of the
Administrator concerning any questions arising under the Plan with respect to
the Grant.

          Date:                                                                 
  William T. Kerr                 

     No one may sell, transfer, or distribute the securities covered by the
Grant without an effective registration statement relating thereto or an opinion
of counsel satisfactory to the Company or other information and representations
satisfactory to the Company that such registration is not required.

- 6 -



--------------------------------------------------------------------------------



 



Grant No.                     
Arbitron Inc.
2008 Equity Compensation Plan
Performance-Based Deferred Stock Unit
Exhibit A
Recipient Information:

                          Name:       William T. Kerr    
 
                        Signature: X                                        
 
                        Grant Information:                
 
                       
DSUs:
          Date of Grant:                            

Vesting Schedule

     
Performance Condition
  The Grant will expire without Vesting if the one-year performance goal (the
“Performance Goal”) is not satisfied by the first anniversary of the Date of
Grant. The Compensation Committee will have the full and sole discretion to
determine whether the Company has met the Performance Goal and how each of its
components is calculated. The Performance Goal is specified on Schedule I to
this Exhibit A.
 
   
Service Condition
  If the Performance Goal is met, the Grant is Vested as to one-fourth of the
DSUs on each of the four one year anniversaries of the Date of Grant (each a
“Vesting Date”), assuming you remain an individual service provider to the
Company through those dates.

     
Special Acceleration
  If your employment with the Company and all Subsidiaries ends by death or
Disability, the DSUs will vest in full.
 
   
 
  If your employment ends on a termination without Cause or Retirement (each as
determined under Section 6(b) of the Employment Agreement and as defined in
Section 6(e) thereof) and the Performance Goal is met, any unvested portions of
the DSUs will be treated as fully vested and will continue to be paid out
according to the schedule in Distributions in the Grant agreement.

- 7 -



--------------------------------------------------------------------------------



 



     
 
  If your employment ends with your resignation other than under a Retirement,
you will immediately forfeit any unvested DSUs and the Shares to which they
relate and any vested DSUs will continue to be paid out according to the
schedule in Distributions in the Grant Agreement.
 
   
 
  If your employment ends on a termination by the Company for Cause, you will
immediately forfeit all DSUs and the Shares to which they relate.
 
   
 
  Any acceleration of vesting under this Employment Termination section is
subject, as applicable, to Section 4(c)(iii)(e) of the Employment Agreement and
to the release requirement of Section 6(d) of the Employment Agreement.
 
   
Change in Control
  If a Change in Control Event (as defined in the Plan) occurs before the first
anniversary of the Date of Grant, the Performance Goal will be deemed to have
been met.
 
   
 
  If a Change in Control Event (as defined in the Plan) occurs before the final
Distribution Date and the Change in Control Event also would be an event
described in Treas. Reg. Section 1.409A-3(i)(5), any unvested DSUs you then hold
will fully Vest. A Change in Control Event that does not comport with that
regulation will not cause full Vesting unless otherwise permitted by
Section 409A. The payment will be in cash (unless the Board determines
otherwise) equal to the value per share of the consideration received in the
Change in Control Event multiplied by the number of DSUs, at which point the
DSUs will expire without further obligation to you. The Board will have the
authority to value any consideration received in the Change in Control Event to
the extent neither cash nor readily marketable securities.

- 8 -